Citation Nr: 1515343	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected diabetes mellitus, type II (diabetes).  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.  

4.  Entitlement to service connection for gout, to include as secondary to service-connected diabetes.  

5.  Entitlement to service connection for dry eyes, also claimed as retinopathy.  

6.  Entitlement to service connection for peripheral neuropathy to include as secondary to service-connected diabetes.  

7.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the April 2010 rating decision, the RO, in pertinent part, denied entitlement to service connection for hypertension, a kidney disorder, gout, sleep apnea, peripheral neuropathy, and dry eyes.  

In the April 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent disability rating effective from August 25, 2010.  The Veteran disagreed with the initial 10 percent rating assigned.  During the pendency of the appeal, the RO issued a Statement of the Case in March 2013 which increased the 10 percent rating to 30 percent for the service-connected PTSD, effective from August 25, 2010.  This change is also reflected on the code sheet of a March 2013 rating decision.  

In September 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  The current appellate issues were enumerated at the beginning of the hearing, and testimony was provided to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Also, at the September 2013 hearing, the Veteran presented additional evidence directly to the Board with a waiver of review by the Agency of Original Jurisdiction (AOJ).  The evidence consists of private treatment records from Caromont, a PTSD examination conducted in March 2013, and a June 2013 examination report by Dr. Dauphin.  As the Veteran waived review of this evidence by the AOJ, the Board may proceed without prejudice.  

Finally, it is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). In this case the Veteran has testified at his video conference in September 2013 that he is unemployed due to his physical condition, and not due to his PTSD.  As such, a claim for a TDIU is not reasonably raised by the record in conjunction with the increased rating claim for a rating in excess of 30 percent for PTSD.  

The issue(s) of entitlement to service connection for a kidney disorder, hypertension, gout, dry eyes, also claimed as diabetic retinopathy, and peripheral neuropathy, all claimed as secondary to the service-connected diabetes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Veteran's September 2013 video conference, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issue of service connection for sleep apnea.  

2.  The Veteran's service-connected PTSD is manifested by frequent nightmares, flashbacks, irritability, restricted range of affect, sleep disturbance, depression, difficulty in establishing and maintaining effective social relationships, and exaggerated startle response, resulting in occupational and social impairment that more nearly approximates reduced reliability and productivity.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, with regard to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Since the effective date of service connection, the criteria for the assignment of a 50 percent rating, but not higher, for the service-connected PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  At the Veteran's September 2013 personal hearing, and before promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for sleep apnea.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to that claim.  As such, the Board does not have jurisdiction to review it, and the claim for service connection for sleep apnea is dismissed.  

II.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in May 2009 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim for a rating in excess of 30 percent for PTSD arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records (STRs), VA treatment records, private treatment, and Social Security Administration records.  The Veteran had VA examinations and opinions from a QTC examiner retained on a fee basis for VA were obtained in April 2011 and January 2012.  Findings from these examination reports, as well as a private examination from June 2013 are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

III.  Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

At an April 2011 VA examination, the Veteran reported weekly nightmares which the examiner found to be moderately severe.  The Veteran reported that he had two children.  He enjoyed spending time with his son and had a few drag racing friends but had little contact with his daughter.  On examination, the Veteran's affect was appropriate and his mood was depressed.  Regarding judgment and insight, he understood the outcome of behavior and that he had a problem.  The extent of his impulse control was good although he reported episodes of violence when he was younger.  He had no current episodes of violence.  His recent and immediate memory were mildly impaired.  The Veteran re-experienced his traumatic event through recurrent and intrusive distressing recollection of the event, including images, thoughts or perceptions; through dreams; and acting or feeling as if the traumatic event were recurring.  He avoided thoughts, feelings, or conversations associated with the trauma; made efforts to avoid activities, places, or people that aroused recollections of the trauma; and felt detached or estranged from others.  He also had a restricted range of affect (e.g., unable to have loving feelings).  He also had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance and exaggerated startle response.  GAF was 65.  The Veteran had mild flashbacks at least once or twice a month, moderately severe nightmares at least four or five times a month, moderately distressing war recollections, moderate sleep disturbance, exaggerated startle response and hypervigilance.  His symptoms interfered with social relationships.  The examiner opined that the signs and symptoms were transient or mild and resulted in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress as he was less efficient performing occupational tasks when he had difficulty falling or staying asleep.  

According to the records obtained from the Social Security Administration (SSA), the Veteran is unemployable due to his obesity and corresponding joint pain and swelling in the back and knees.  At his video conference in September 2013, the Veteran reported that his physical condition, which included swelling in his legs and feet, was the reason he was unable to work, not his PTSD.  See September 2013 video-conference transcript, pp. 18-19.  

Similar symptoms were noted on VA examination in January 2012.  The Veteran continued to have sleep disturbance, hypervigilance, exaggerated startle response, depressed mood, anxiety and disturbances in motivation and mood.  He reported that nobody could stay with him because of his nightmares, and that only his deceased wife (died in 2003) understood his nightmares.  The Veteran also reported that he is not motivated to socialize with his friends anymore.  The examiner found that the Veteran had a markedly diminished interest or participation in significant activities and felt detachment or estrangement from others.  The GAF score was 58.  

The Veteran was examined by a private psychologist in March 2013.  The examination report notes that the Veteran reported leaving his last job because of physical problems, and denied leaving his job because of emotional or behavior factors.  He reported that he is unable to socialize with people and felt that could limit his ability to work.

The mental status examination revealed fair concentration, short attention span, and increased psychomotor activity.  The Veteran's speech patterns were coherent, but somewhat hesitant and unsure.  Ability to abstract was mildly impaired and ability to calculate was unimpaired.  Affect was somewhat labile.  The Veteran reported that his mood is "alright if I am alone."  He can become sentimental and teary when he is around other people.  Some days he had mood swings with emotional lability.  The Veteran denied suicidal ideation.  The Veteran had a low energy level.  He denied mania and hypomania, and he denied any unusual agitation or psychomotor pressure.  The Veteran denied free floating anxiety, panic attacks, phobias and fears.  He reported anger problems in the past.  After the Veteran got out of the service he felt like harming other people and got into frequent fights.  He still reports resentment toward the government, VA and other people.  Although he denied any ritual compulsions, the Veteran reportedly obsessed about not having a wife or girlfriend.  The Veteran denied frank paranoid ideation, but did not entirely trust people.  

The Veteran reported that he wakes up from nightmares talking to Marines and thinking he is sitting in a rice paddy.  General fund of information was average, judgment and insight were fair.  The Veteran was well oriented to times, place and person, and memory was broadly intact although spotty and inexact for specifics.  He frequently left out information and appeared to have a mild cognitive problem, which may be due to depression or occult medical conditions.  Associations were relevant and the stream of thought was scattered.  The Veteran had sleep disturbance with nightmares about Vietnam.

The examiner concluded that the Veteran's PTSD included occupational and social impairment including decrease in work efficiency, depressed mood, sleep impairment, mild memory loss, reclusive behavior, resentment of others and isolation.  The examiner pointed out that the Veteran was not dating, had few or no friends, and became irritable and inpatient when having to relate to others.  GAF was 50.  PTSD and major depressive disorder secondary to PTSD were diagnosed.

At his video conference in September 2013, the Veteran was asked if his PTSD symptoms were worse since the January 2012 examination.  He replied that his nightmares had increased in frequency and he had them about twice a week.  He elaborated on other symptoms which had been noted by examiners.  For example, he related that a lot of people did not understand him, especially if they were not in the military.  He indicated that he was really a loner although he did have a few friends.  He did not have the motivation and mood to do activities like he used to.  He would get depressed especially over not having a relationship and had a little bit of trouble with his long-term memory.  He also had trouble sleeping and was anxious.  He would get angry but was able to control himself by removing himself from the situation.  He indicated that he did not have difficulty when he last worked due to his PTSD because most of the guys he worked with were older and a lot had been in the military although he did admit to having a problem if someone at work provoked him.    
The Board first finds that the medical evidence of record is adequate to decide the claim.  The Veteran was examined by VA in April 2011 and January 2012.  During the hearing, he reported that he had been having more nightmares since the January 2012 examination and the representative submitted a copy of a mental status evaluation dated in March 2013.  This examination along with the others provides sufficient information to allow the Board to evaluate the severity of the Veteran's service-connected psychiatric disability.

After considering the evidence of record including the lay statements and the medical evidence, the Board finds that the overall disability picture more nearly approximates the criteria for the assignment of a 50 percent rating.  Throughout the period covered by this claim, the Veteran has struggled with social relationships, depression, resentment, exaggerated startle response, isolation and sleep disturbance.  The Veteran has mood swings, is emotionally labile and has a low energy level.  He also experiences flashbacks, hypervigilance, irritability, nightmares, restricted range of affect, depressed mood, anxiety, fair judgment, impaired abstract thinking and memory loss.  Ultimately these symptoms result in an overall disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity.  

The evidence does not, however, show deficiencies in most areas.  He was able to communicate with all examiners during examinations and did not exhibit speech which was intermittently illogical, obscure or irrelevant.  He clearly communicated his symptoms and the severity thereof to the undersigned Veterans Law Judge at his hearing in September 2013.  The Veteran has consistently dressed appropriately and acted appropriately at his medical appointments and at his hearing.  His GAF score of 50 represents serious symptoms, but these symptoms are covered by the overall severity contemplated by the 50 percent rating and the overall level of functioning does not show deficiencies in most areas.  The Veteran does not exhibit the type of symptoms associated with the 70 percent criteria in the regulations such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  He also does not manifest symptoms of a similar severity, frequency and duration.  

While the Veteran reports that he is not in a relationship and cannot mingle with people (See September 2013 hearing transcript, p. 22), he does not have any of the other types of symptoms associated with the 70 percent rating, and he is not unable to establish and maintain effective relationships as he has a good relationship with his son and has some friends.  Moreover, private treatment records from Caromont Family Medicine from 2011 through 2013 show that the Veteran did not complain of a depressed mood and his stress level was reportedly low.  He was shown to have good insight, with normal mood and affect.  See e.g., Caromont records, pp. 11-13.  

The criteria for a total rating are not met as the Veteran does not manifest total occupational and social impairment.  He has not asserted nor does the evidence show that he is unable to work due to PTSD and he maintains a relationship with his son and several friends.  He also does not exhibit symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  He also does not manifest symptoms of a similar severity, frequency and duration.  
  
In sum, the Veteran's PTSD symptoms more nearly approximate the criteria for the assignment of a 50 percent rating, but not higher, for the entire period covered by this claim.  The Board has considered all psychiatric symptoms in reaching this conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD is inadequate.  Here, the Veteran's service-connected PTSD is manifested by signs and symptoms such as avoidance of certain people and activities, difficulty sleeping, difficulty establishing and maintaining social relationships, nightmares, low energy, resentment, impaired abstract thinking and disturbances of mood.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for occupational and social impairment resulting from these and other psychiatric symptoms.  Moreover, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 50 percent rating for service-connected PTSD is granted from the effective date of service connection, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for a kidney disorder, hypertension, gout, an eye disorder and peripheral neuropathy.  The Veteran maintains that these disabilities are due to, or permanently aggravated by, his service-connected diabetes mellitus, type II.  

Regarding the Veteran's gout, no VA examination has assessed the current nature and likely etiology of the gout and the record is not clear as to whether this is a chronic disability and if so, whether it is secondary to the diabetes mellitus.  

Likewise, the record is not clear as to whether the Veteran has diabetic nephropathy, diabetic neuropathy and/or diabetic retinopathy.  Some of the medical records list these diagnoses, but other medical records indicate that no such disability exists.  Finally, the Veteran maintains that his hypertension is made permanently worse as a result of the diabetes mellitus, type II.  

The medical evidence of record consists of various VA examination reports from January 2010, January 2012 and August 2012, as well as VA outpatient treatment records and a private examination report from June 2013 from Dr. Dauphin.  

Regarding the Veteran's claim of retinopathy/dry eyes, the VA examiner in January 2010 indicated that the Veteran did not have diabetic retinopathy, but instead had hypertensive retinopathy of the left eye.  In an August 2012 VA eye examination report, the examiner indicated a diagnosis of dry eye, but no diabetic retinopathy, and opined that the dry eyes were unrelated to the diabetes.  The orthopedist in June 2013 opined that the Veteran's dry eyes resulted from his diabetes because "the link between diabetes and dry eyes is well-established in the medical literature."  Although the examiner references the Mayo Clinic and Dlife.com, he points to no specific study or link to support his opinion in this particular case.  

VA outpatient treatment records from September 2013 note that the Veteran presented with eyes that water all the time and burn.  The assessment was type 2 diabetes with history of visual fluctuations secondary to high blood glucose.  The Veteran was educated on the transient nature of blurry vision with spikes in blood sugar.  No changes in his reading prescription were necessary.  There was no retinopathy, but mild hypertensive changes were noted bilaterally, as was dry eye syndrome and cataracts.  It is noted that service connection for cataracts was denied by the RO and that determination was not appealed.  

A VA examination is necessary to determine whether the Veteran has an eye disability, to include retinopathy and/or whether the Veteran has dry eyes are caused by, or made permanently worse by, the diabetes.  

Regarding the claimed peripheral neuropathy, the medical evidence is mixed as to whether the Veteran actually has peripheral neuropathy and if so, whether it is due to his diabetes.  Importantly, the Veteran has back problems, which could also be a source for peripheral neuropathy, if the Veteran actually suffers from it, but that possible etiology has not yet been addressed.  A VA examiner in January 2010 found that the Veteran suffered from venous insufficiency dating back to 2002, but opined that it was not due to diabetes.  This examiner also found that the Veteran did not have neuropathy.  Similarly, a VA examiner in January 2012 found that the Veteran had no diabetic neuropathy.  At the Veteran's video conference, however, the Veteran's representative pointed out that the Veteran's VA records by his podiatrist note that the Veteran has diabetes mellitus type 2 with peripheral sensory neuropathy.  

The private orthopedist stated that it would be logical that the Veteran would develop peripheral neuropathy at this stage of his diabetes, but it remains unclear as to whether the Veteran actually has peripheral neuropathy and, if so, whether it is related to service or due to or aggravated by diabetes mellitus.  Accordingly, another VA examination is necessary.  

Regarding the Veteran's hypertension, the VA examination reports in January 2010 and January 2012 note that the Veteran's hypertension was first noted in the 1980's, and preceded his diabetes by many years.  If that is the case, the question is not whether the diabetes caused the hypertension, but rather, whether the diabetes permanently aggravates the hypertension beyond its natural progression.  The January 2012 examiner initially indicated that the diabetes aggravates the hypertension, but realized his error in a subsequent addendum prepared in July 2012.  The addendum report indicates that the diabetes does not aggravate the hypertension.  

The private orthopedist found, however, that the Veteran's hypertension was "also linked to his diabetes by virtue of the vasculitis..."  The examiner sated that the vasculitis (small vessel disease) which comes from diabetes results in hypertension as a result of diminishing blood supply to the kidney.  This causes hormones to be released which raise the blood pressure over times.  This opinion does not take into consideration the fact that the hypertension predates the diabetes by approximately twenty years.

To complicate matters further, the Veteran testified at his video conference that he was first diagnosed with hypertension in 2002, the same year he was diagnosed with diabetes.  See video-conference hearing transcript, p. 29.  This is in contrast to what the VA examiners in 2010 and 2012 noted in their reports.  

Thus, a new VA examination is necessary to determine whether the Veteran's diabetes permanently aggravates his hypertension and/or whether the Veteran's diabetes caused the hypertension.  

Also, regarding the Veteran's renal dysfunction, the VA outpatient records suggest that the Veteran has chronic kidney dysfunction likely secondary to diabetes, hypertension and obesity.  The VA examiner in January 2010 opined that the Veteran's diagnosed chronic kidney disease was not secondary to diabetes and more likely due to longstanding hypertension.  In January 2012, a VA examiner found that the Veteran had diabetic nephropathy and mild edema, "clearly secondary to hypertension."  The examiner also found, however, that the diabetes was an aggravating factor, but specifically noted that the Veteran's disability had improved based on creatinine levels.  

Importantly, to warrant service connection on the basis of aggravation, there must be shown a permanent worsening, as opposed to temporary flare-ups of a disease or disability.  The extent of the Veteran's kidney condition is not currently known, and the claim appears to be intertwined with the hypertension claim.  A VA examiner should clarify the kidney diagnosis and whether it is caused by or aggravated by the diabetes and/or hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all pertinent VA treatment records not currently of record, and in particular, all progress notes dating from 2002.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record all private treatment records identified by the Veteran as pertinent to his claims on appeal, including any treatment records pertaining to the diagnosis and treatment of hypertension dating from the 1980s and any relevant records from Gaston Memorial Hospital for a kidney disorder.  

3.  Schedule the Veteran for a VA eye examination by an examiner qualified to determine the etiology of any eye disability, including, but not limited to dry eyes and retinopathy.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA and/or VBMS system, must be sent to the examiner for review. 

The examiner should answer all of the following questions: 

(a) Is it at least as likely as not (50 percent probability or more) that a current eye disability including dry eye syndrome, and any retinopathy, is related to service?

(b)  Is it at least as likely as not (50 percent probability or more) that a current eye disability including dry eye syndrome, and any retinopathy was caused (in whole or in part) by his service-connected diabetes mellitus?

(c)  Is it at least as likely as not (50 percent probability or more) that an eye disability, including dry eye syndrome, and any retinopathy was aggravated (worsened beyond the natural progress as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus?

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  After steps 1 and 2 are complete, schedule the Veteran for a VA kidney examination.  The claims folder, including this remand and any relevant records contained in the Virtual VA system and/or VBMS, must be sent to the examiner for review.  The examiner should first determine the onset of the Veteran's hypertension because VA examination reports from 2010 and 2012 indicate that the Veteran's hypertension was first diagnosed in the 1980s, but he testified at his video-conference in September 2013 that he was first diagnosed with hypertension during the same year (2002) that he was first diagnosed with diabetes.  Then, the examiner must answer all of the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to service, to include presumed exposure to herbicides in Vietnam?  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is due to or caused by the service-connected diabetes?

(c) Is it at least as likely as not that the Veteran's hypertension is aggravated (i.e., permanently worsened beyond the natural progress) by the service-connected diabetes, and if so, is it possible to determine the baseline severity of the hypertension before the aggravation?  

Regarding the kidney disorder, please examine the Veteran to determine the current nature and likely etiology of any kidney disorder.  Then, answer the following questions:

(a)  What kidney disorder(s) does the Veteran have?  

(b)  Is it at least as likely as not that the Veteran's kidney disorder(s) are related to service?

(c) Is it at least as likely as not that the Veteran's kidney disorder(s) are due to or caused, in whole or in part, by the diabetes mellitus?  

(d) Is it at least as likely as not that the Veteran's diabetes aggravates (permanently worsens beyond the natural progress) the kidney disorder, and if so, then is it possible to determine the baseline severity prior to the aggravation?  

The examiner must provide reasons for each opinion given. The examiner is advised that the Veteran is competent to report his symptoms and history.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner's attention is directed to the June 2013 opinion of Dr. Dauphin.

5.  After steps 1 and 2 are complete, schedule the Veteran for a neuropathy examination.  The examiner should elicit a history from the Veteran.  The examiner must review the record, including this remand and any relevant records contained in the Virtual VA system and/or VBMS in conjunction with the examination.  

(a)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran suffers from peripheral neuropathy of any extremity?  

(b) Is it at least as likely as not that the Veteran's peripheral neuropathy, if any, is related to service, to include presumed exposure to herbicides in Vietnam.

(c)  Is it at least as likely as not that the Veteran's peripheral neuropathy, if any, is due to or caused by the Veteran's diabetes?  

(d) If the examiner opines that the Veteran's peripheral neuropathy is not as likely as not caused by the diabetes mellitus, then is it as likely as not that the diabetes mellitus aggravates (permanently worsens beyond the natural progress) the peripheral neuropathy?  If aggravation is shown, is it possible to determine the baseline severity of the peripheral neuropathy prior to the aggravation?   

The examiner's attention is directed to the VA problem list which reflects a diagnosis of DM Type II with neuropathy and a January 23, 2013 VA treatment record noting a diagnosis of diabetic neuropathy.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

6.  After steps 1 and 2 are complete, schedule the Veteran for an examination pertaining to gout.  The examiner must review the record, including this remand and any relevant records contained in the Virtual VA system and/or VBMS in conjunction with the examination.  

(a)  The examiner should opine as to whether it is at least as likely as not that the Veteran has a chronic gout disorder that is related to service.

(b)  The examiner should opine as to whether it is at least as likely as not that the Veteran has a chronic gout disorder that is due to or caused by his diabetes.  

(c)  If the examiner finds that the gout is not caused by the diabetes, then he or should opine as to whether the Veteran's diabetes, as likely as not, aggravates (permanently worsens beyond the natural progress) the Veteran's gout.  If aggravation is shown, is it possible to determine the baseline severity of the gout prior to the aggravation?   

The examiner's attention is directed to the diagnoses of gout of record and the June 2013 opinion of Dr. Dauphin.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

7.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.
 
8.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


